WOODLEY, Judge.
The offense is transporting beer in a dry area; the punishment, sixty days in jail.
The record contains no statement of facts or bills of exception.
The trial was before a special judge agreed upon, Judge Harry Loftis being disqualified.
Appellant’s complaint that the record contains no certification of disqualification of Judge Loftis has been answered by supplemental transcript showing that there had been entered in the minutes (1) certification by Judge Loftis of his disqualification (2) agreement that Attorney Kenneth R. King act as Special Judge to preside in the trial and (3) oath of Kenneth R. King.
We overrule the contention that the agreement that Kenneth R. King act as Special Judge is insufficient because it was not signed by appellant in person and bears no date.
The judgment is affirmed.